t c summary opinion united_states tax_court richard a mullen petitioner v commissioner of internal revenue respondent docket no 5187-05s filed date richard a mullen pro_se louise r forbes for respondent carluzzo special_trial_judge this case for the redetermination of a deficiency was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner qualifies as a head_of_household and whether petitioner is entitled to treat either of his children as a qualified child for purposes of the earned_income_credit background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in shelburne falls massachusetts petitioner and lisa marie dibiccari ms dibiccari married on date they have two children both of whom were minors during the year in issue the children in date petitioner as the tenant entered into a lease covering a large house identified and referred to in the lease as the premises apparently petitioner and the landlord who owned the house were involved in a personal relationship the lease provides for a specific amount of rent petitioner wa sec_1 respondent’s pretrial memorandum indicates that petitioner’s entitlement to the child_tax_credit is also in dispute a careful review of the notice_of_deficiency however shows that petitioner was allowed a greater child_tax_credit than claimed on his return the additional_child_tax_credit claimed on petitioner’s return was contrary to a discussion on the point during trial disallowed the disallowance of the additional_child_tax_credit is computational and need not be addressed in this opinion obligated to pay part in cash and part through providing maintenance services to the landlord at the premises the lease was in effect throughout and the premises referred to in the lease constituted petitioner’s residence during that year according to the lease petitioner had the right to use of all parts of the premises as did the landlord the lease reflects the understanding between petitioner and the landlord that petitioner’s children will stay at the premises at least of the year petitioner and ms dibiccari apparently separated several years before the year in issue petitioner is the named defendant in a complaint for divorce filed on date by ms dibiccari in the appropriate massachusetts court the divorce proceeding a pretrial order issued in in the divorce proceeding indicates that petitioner and ms dibiccari agreed by stipulation that she would have physical custody of the couple’s children legal custody of the children was identified in the pretrial order as a contested issue remaining for resolution petitioner and ms dibiccari entered into a separation agreement dated date that by its terms was intended to be incorporated in the divorce decree eventually to be entered none of the income reported on petitioner’s return reflects this arrangement in the divorce proceeding as relevant here in the separation agreement petitioner and ms dibiccari agreed to share legal custody over the children and that the children shall reside primarily with ms dibiccari the separation agreement gives petitioner the right to have the children for a total of days during the year which days are determined by a specific schedule included in the agreement as it turned out for various reasons petitioner and ms dibiccari did not strictly adhere to the schedule set forth in the separation agreement and at any time during the year the children or either of them might or might not have been where the schedule suggested each should be petitioner maintained a calendar on which he recorded the days that each of the children was with him at his residence as did ms dibiccari at all times relevant for federal_income_tax purposes petitioner and ms dibiccari considered the latter as the children’s custodial_parent see sec_152 petitioner filed his timely federal_income_tax return as a head_of_household the taxable_income and income_tax_liability shown on that return take into account the standard_deduction attributable to that filing_status the refund claimed at trial petitioner equated those days during as of the time which of course is not quite right as there were days during that year neither calendar was made part of the record on that return takes into account a dollar_figure earned_income_credit on a schedule eic earned_income_credit included with petitioner’s return petitioner lists each of his children as a qualifying_child for purposes of that credit in the notice_of_deficiency respondent changed petitioner’s filing_status from head_of_household to single and made adjustments that result from that change respondent also disallowed the earned_income_credit claimed on petitioner’s return other adjustments made in the notice_of_deficiency are computational and need not be addressed discussion according to respondent petitioner does not qualify as a head_of_household for because during that year his household did not constitute the principal_place_of_abode for either of his children for more than one-half of that year see sec_2 for the same reason respondent takes the position that petitioner may not treat either of his children as a qualifying_child for purposes of the earned_income_credit see sec_32 and therefore he is not entitled to that credit although it appears that petitioner was otherwise eligible for the credit see sec_32 without a qualifying_child the amount of his adjusted_gross_income for effectively denies him any credit for that year see sec_32 and f according to petitioner his residence during constituted the principal_place_of_abode for both of his children for more than one-half of petitioner testified that during the children were with him for more days than suggested in the schedule set forth in the separation agreement ms dibiccari who was called as a witness by respondent agreed that the schedule set forth in the separation agreement was not honored during but she testified that the children were at petitioner’s residence for fewer days than suggested in the agreement when questioned by petitioner during cross- examination regarding her proof on this point she responded well i guess it’s my word against yours as far as the parties are concerned the resolution of this factual dispute effectively resolves the contested issues in this case apparently the parties expect that the word principal as used in the phrase principal_place_of_abode in the above- cited sections should be construed or defined with reference to time spent at competing locations ie the residence where the children spent the majority of the year constitutes their principal_place_of_abode although this is not an unreasonable expectation under the circumstances placing the children at the residence of either parent on any given day during is neither determinative nor illustrative and is therefore unnecessary it matters not whether we accept petitioner’s or ms dibaccari’s version of events under either version the children resided with one or the other for slightly more or slightly less than percent of the year furthermore to the extent that the near equal split contemplated in the schedule set forth in the settlement agreement was upset by minor variances those variances might very well be ignored in deciding which residence was the children’s principal_place_of_abode during see sec_1_2-2 income_tax regs obviously where the children resided during must be considered in establishing their principal_place_of_abode for that year nevertheless petitioner and ms dibiccari expressly agreed in the separation agreement that the children shall reside primarily with her if the children resided at petitioner’s residence for a substantially longer portion of then we would attach little significance to this agreement as we view the matter because time spent by the children at competing locations was so close to being equal the above-quoted express language in the separation agreement constrains us to find that petitioner’s residence was not the principal_place_of_abode of either of his children for more than one-half of it follows that petitioner does not qualify as a head_of_household and is not entitled to an earned_income_credit for that year respondent’s adjustments to that end are sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
